Citation Nr: 1758899	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  09-47 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disabilities.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

K. Jobe, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty in the United States Marine Corps from August 1999 to January 2003. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2008 Rating Decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction of the case was subsequently transferred to the RO in Winston-Salem, North Carolina. 

As noted in the Board's previous remand, the December 2008 rating decision denied the Veteran's claim for an increased rating for residuals of a low back strain with degenerative disc disease (DDD), currently evaluated as 20 percent disabling.  In the Board's December 2012 remand, the issue of entitlement to a TDIU was added to the appeal in light of the ruling of the United States Court of Appeals for Veterans Claims (the Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request to TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities; if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted).  

The Board remanded the issue on appeal in September 2012, August 2014, August 2015 and September 2016 for additional development.  A review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The matter has been returned to the Board for further appellate proceedings. 





FINDING OF FACT

The Veteran meets the preliminary schedular requirements for a TDIU, but he is otherwise able to obtain or maintain substantially gainful employment despite service-connected disabilities.


CONCLUSION OF LAW

The criteria for establishing entitlement to TDIU benefits have not been met.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 3.321, 3.323, 3.340, 3.341, 4.15, 4.16, 4.26 (2017)





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties

VA has completed the necessary steps in order to meet its duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran has not identified any additional outstanding evidence which could be obtained to substantiate his claim, and the Board is unaware of any such evidence.  Therefore, the Board finds that the duties to notify and assist have been met.  

The Veteran was asked to complete VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability on three occasions.  The Veteran still has not submitted this form.  The duty to assist is not a one-way street.  If a Veteran wishes to help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v Derwisnki, 1 Vet. App. 190, 193 (1991). 

Lastly, the record reflects substantial compliance with the Board's September 2016 remand.  See Stegall, 11 Vet. App. 268, 271 (1998).  The September 2016 Remand required VA, in relevant part, to obtain an additional examination and medical opinion regarding the Veteran's spine problems and the functional impact, as well as provide additional assistance in obtaining records.  These directives were adequately followed; thus, the Board finds substantial compliance has been shown.  The Board finds that all remand objectives have received substantial compliance. Stegall v. West, 11 Vet. App. 268 (1998).  

II.  TDIU

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestead v Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).  

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Furthermore, disabilities resulting from common etiology or single accident can be considered as one disability for the purposes of arriving to the 60 percent or 40 percent. 

The Veteran is presently service -connected for a low back strain with degenerative disc disease (30 percent), bilateral lower extremity radiculopathy and neuropathy (each at 10 percent, secondary service-connected), bowel dysfunction with rectal leakage (30 percent, secondary service-connected), and irritable bowel syndrome (IBS at 30 percent).  The bilateral lower extremity radiculopathy/neuropathy and the bowel dysfunction are secondary to the low back strain, therefore, share the same etiology.  Applying schedular ratings to the disabilities associated with the lower back strain, and considering the bilateral factor, the Veteran has a combined single disability rating of 60 percent.  Therefore, the Veteran meets the schedular rating criteria for TDIU.  38 C.F.R. 4.16(a).  However, after careful consideration, the Board finds that the Veteran's service-connected disabilities do not prevent him from securing and following substantially gainful employment. 

In making this determination, the Board considered the May 2017 VA examinations of the spine, rectum, bowel, intestines, as well as the additional records received from the Jacksonville VA Outpatient Clinic ("Jacksonville").  The Board also considered that the Veteran maintains a good relationship with ex-wife and children, has two years of collegiate education, works two days a month for the past two months helping to service adults and children with disabilities, currently resides with wife and six stepchildren, and wants to open his own business to perform these services.  As previously mentioned, the Veteran's level of education, special training and previous work experience can contribute to the conclusion of unemployability.  However, the Veteran had been sent VA Form 21-8940, Application for Increased Compensation based on Unemployability, on three occasions, to assist in developing the claim, and has not completed it.  As a result the Board cannot consider these factors. 

The May 2017 VA examiner opined that the Veteran's low back strain, with consideration to his lower extremity radiculopathy and neuropathy, resulted in the Veteran's need for a brace and a cane when ambulating.  The examiner also determined that the Veteran could not walk more than ten to fifteen minutes at a time, nor sit for extended periods of time.  The examiner also found normal reflexes and strength with some sensory loss.  There was a decrease in range-of-motion, but it was unchanged after three repetitions.  The examiner could not assess functional loss and range-of-motion during repetitive use or flare-ups without resorting to mere speculation.  

A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board may accept a VA examiner's statement that he or she cannot offer an opinion without resorting to speculation if we determine that this is not based on the absence of procurable information or on a particular examiner's shortcomings or general aversion to offering an opinion on issues not directly observed.  Jones v Shinseki, 23 Vet.App. 382 (2010).  Here, the examiner took into account Veteran's statements of weakness and pain, and his inability to replicate the functional loss he experiences during these times.  The examiner found these statements to be medically consistent with the examination.  Therefore, this opinion is given weight as it is supported by the medical evidence, consistent in describing the Veteran's functional loss and is based on a review of the record as well as an in-person examination.  

The VA examinations for the Veteran's stomach, rectum, and IBS yielded minimal impact on employment.  Specifically, the Veteran experienced continuous abdominal pain, transient nausea, and recurring (less than daily) vomiting.  These symptoms would cause minimal impact on employment, as the Veteran's eating habits would be impacted.  The continued May 2017 examination found that the occasional leakage from the rectum, as well as the IBS symptoms, would require adult diapers/pads with more frequent bathroom breaks.  Aside from that there would be no significant impacts on work.  Again these opinions are consistent with the record and the description in the examinations.

The mental health management notes from Jacksonville denote good insight and judgment, and the Veteran was free from hallucinations, harmful ideations, thought disorder and exercised good impulse control.  The record reflects that the Veteran had been writing about his experiences over the past few months in an effort to examine his thoughts and their impact on behavior.  He sometimes had bouts of depression and irritability but they were predominately based on dignity.  Specifically, bowel incontinence impacted his self-confidence and feeling regarding productivity.  At these visits the Veteran also discussed his physical health and the impact on daily functioning; for example, some days he has difficulty getting out the bed due to chronic pain in his back and feet.  However, he admits mental health medication does help improve his mood, as do his wife and kids. 

Altogether the preponderance of the evidence shows that the Veteran's service connected disabilities do not cause occupational impairments so severe that it would be impossible for the Veteran to obtain and follow a substantially gainful occupation.  For the aforementioned reasons, entitlement to TDIU on a schedular basis is denied.  

While the Board is sympathetic to the Veteran's situation, and very thankful for his service, the preponderance of the evidence of record fails to demonstrate that the Veteran is unable to obtain or maintain substantially gainful occupation as a result of service connected disabilities.  As such, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The claim of entitlement to TDIU benefits must be denied.


ORDER

The claim of entitlement to TDIU  benefits is denied. 




____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


